Exhibit 10.62
 
 
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
             V 1 3
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00020
 
19-Feb-2013
0010299853-0002
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
SCN01A
ACC-APG NATICK DIVISION
1564 FREEDMAN DRIVE
FORT DETRICK MD 21702
DCMA AMERICAS (CANADA)
275 BANK ST.
SUITE 200
OTTAWA, ONT. CNK2P-2L6
 
                         
8. NAME AND ADDRESS OF CONTRACTOR  (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE    L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended           o   is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                       
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
X
D. OTHER (Specify type of modification and authority)
FAR 52.232-22 Limitation of Funds
                   
E. IMPORTANT:         Contractor       o  is not,        x   is required to sign
this document and return           1          copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:  soconnel131058
 
See attached Summary of Changes for Incremental Funding for CLIN 0001, and
extension of end date.
 
***due to technical problems with this contract writing system (PD2), page two
of this modification show s changes to line items that are incorrect and will be
fixed upon a system upgrade/correction** The result of this modification is to
add incremental funding to CLIN 0001 (SubCLIN 000106) in the amount of
$1,700,000  and to extend the end date of CLIN 0001 to 31 March 2013.  This
modification does not change the value of any CLINs or total contract value.
  
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
             
28-Feb-2013
            BY        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
P00020
Page 2 of 3
 
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES


 
 
SECTION B - SUPPLIES OR SERVICES AND PRICES

 
CLIN 0002
The total cost of this line item has decreased by $-70,544,571.00 from
$70,544,571.00 to $0.00.
 
CLIN 0003
The total cost of this line item has increased by $41,750,675.00 from
$28,793,896.00 to $70,544,571.00.
 
CLIN 0004
The total cost of this line item has increased by $22,908,460.00 from
$5,885,436.00 to $28,793,896.00.
 
CLIN 0005
The total cost of this line item has increased by $5,885,436.00 from $0.00 to
$5,885,436.00.
 
SUBCLIN 000106 is added as follows:
 


ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000106
   
Job
$0.00
$0.00

 
HFV-TEKMIRA FFP
Funding for CLIN 0001 FOB: Destination
PURCHASE REQUEST NUMBER: 0010299853-0002


 
 
_________________
 
NET AMT                                                         $0.00
 
$1,700,000.00
ACRN AG
CIN: GFEBS001029985300001
 


SECTION E - INSPECTION AND ACCEPTANCE


The following Acceptance/Inspection Schedule was added for SUBCLIN 000106:


INSPECT AT
INSPECT BY
ACCEPT AT
ACCEPT BY
N/A
N/A
N/A
Government

 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
P00020
Page 3 of 3
 
SECTION F - DELIVERIES OR PERFORMANCE
 


The following Delivery Schedule item for CLIN 0001 has been changed from:
DELIVERY
DATE                                   QUANTITY                        SHIP TO
ADDRESS                                                         UIC
28-FEB-2013                                                                                          
N/A
FOB: Destination




To:
DELIVERY
DATE                                   QUANTITY                        SHIP TO
ADDRESS                                                         UIC
31-MAR-2013                                                                                       
N/A
FOB: Destination
 


SECTION G - CONTRACT ADMINISTRATION DATA
 
Accounting and Appropriation Summary for the Payment Office
 
As a result of this modification, the total funded amount for this document was
increased by $1,700,000.00 from $27,858,692.00 to $29,558,692.00.
 


SUBCLIN 000106:
Funding on SUBCLIN 000106 is initiated as follows:
 


ACRN: AG
 
CIN: GFEBS001029985300001
Acctng Data: 097201320140400000265Y0440406255
A.0011315.3.1.1
6100.9000021001
Increase: $1,700,000.00
 
Total: $1,700,000.00
Cost Code: A5XAL

 
(End of Summary of Changes)
 